Citation Nr: 1206459	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to herbicide exposure during service.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his substantive appeal the Veteran requested a hearing before the Board.  He was duly scheduled to testify in December 2011 before a Member of the Board at the RO, but he failed without explanation to appear for the hearing.  His request for hearing is accordingly deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was treated by VA in September-October 2006 for right lung fungus ball, later characterized as aspergilloma.  The file contains a March 2008 letter from Dr. S. Patrick Walker, a private physician specializing in internal medicine, asserting that the Veteran's service in Vietnam (where he was presumably exposed to Agent Orange) and history of cigarette exposure, together, might have weakened his lungs and set him up for aspergillus infection.

Dr. Walker's statement by itself is not adequate to provide a basis for granting service connection.  However, it is sufficient to trigger more development as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded examination by an examiner with appropriate expertise to determine the etiology of any current lung disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, including the statement submitted by S. Patrick Walker, M.D., the examiner should state an opinion with respect to any currently present lung disorder as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder is due to service, to include exposure to Agent Orange in service.

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.  

2.  The RO/AMC should also undertake any other development it determines to be warranted.
  
3.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


